     Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 1 of 31 Page ID #:1




 1 TOSTRUD LAW GROUP, P.C.
   JON A. TOSTRUD
 2 1925 Century Park East
   Suite 2100
 3 Los Angeles, CA 90067
   Tel: (310) 278-2600
 4 Fax: (310) 278-2640
   Email: jtostrud@tostrudlaw.com
 5
   [Additional Counsel on Signature Page]
 6
                        UNITED STATES DISTRICT COURT
 7
                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9 KIMBERLY BRINK and MELVYN              Case No.:
   KLEIN, Derivatively On Behalf Of
10 BEYOND MEAT, INC.,
                                          VERFIED DERIVATIVE
11                   Plaintiffs,          COMPLAINT
12     v.
13     ETHAN BROWN, SETH
       GOLDMAN, GREGORY BOHLEN,
14     DIANE CARHART, RAYMOND J.
       LANE, BERNHARD VAN
15     LENGERICH, NED SEGAL,
       CHRISTOPHER ISAAC STONE,
16     DONALD THOMPSON, KATHY N.
       WALLER, and MARK J. NELSON,
17
                          Defendants,
18
       -and-
19
20     BEYOND MEAT, INC.,

21                       Nominal Defendant.

22
23             Plaintiffs Kimberly Brink and Melvyn Klein (“Plaintiffs”), by and through
24
       their undersigned counsel, derivatively on behalf of Nominal Defendant Beyond
25
26 Meat, Inc. (“Beyond Meat” or the “Company”), submit this Verified Shareholder
27 Derivative Complaint (the “Complaint”). Plaintiffs’ allegations are based upon their
28
                                               1
     Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 2 of 31 Page ID #:2




 1 personal knowledge as to themselves and their own acts, and upon information and
 2
       belief, developed from the investigation and analysis by Plaintiffs’ counsel,
 3
       including a review of publicly available information, including filings by Beyond
 4
 5 Meat with the U.S. Securities and Exchange Commission (“SEC”), press releases,
 6
       news reports, analyst reports, investor conference transcripts, publicly available
 7
       filings in lawsuits, and matters of public record.
 8
 9                                 NATURE OF THE ACTION
10
             1.      This is a shareholder derivative action brought in the right, and for the
11
       benefit, of Beyond Meat against certain of its officers and directors seeking to
12
13 remedy Defendants’ breach of fiduciary duties, unjust enrichment, corporate waste,
14
       and for contribution under Sections 10(b) and 21D of the Securities Exchange Act of
15
       1934 (the “Exchange Act”) that occurred between May 2, 2019 to the present (the
16
17 “Relevant Period”) and have caused substantial harm to Beyond Meat.
18
                                  JURISDICTION AND VENUE
19
             2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
20
21 because Plaintiffs’ claims raise a federal question under Section 10(b) of the
22
       Exchange Act, 15. U.S.C. § 78j(b), and Section 21D of the Exchange Act, 15 U.S.C.
23
       § 78u-4(f).
24
25           3.      This Court has supplemental jurisdiction over Plaintiffs’ state law
26
       claims pursuant to 28 U.S.C. § 1367(a). This derivative action is not a collusive
27
28
                                                  2
     Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 3 of 31 Page ID #:3




 1 action to confer jurisdiction on a court of the United States that it would not
 2
       otherwise have.
 3
             4.     The Court has personal jurisdiction over each of the Defendants
 4
 5 because each defendant is either a corporation incorporated in this District, or he or
 6
       she is an individual who has minimum contacts with this District to justify the
 7
       exercise of jurisdiction over them.
 8
 9           5.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401
10
       because a substantial portion of the transactions and wrongs complained of herein
11
       occurred in this District, and the Defendants have received substantial compensation
12
13 in this District by engaging in numerous activities that had an effect in this District.
14
                                             PARTIES
15
       Plaintiffs
16
17           6.     Plaintiff Kimberly Brink (“Plaintiff Brink”) is, and was at relevant
18
       times, a shareholder of Beyond Meat. Plaintiff Brink still retains his Beyond Meat
19
       shares. Plaintiff Brink will fairly and adequately represent the interests of the
20
21 shareholders in enforcing the rights of the corporation.
22
             7.     Plaintiff Melvyn Klein (“Plaintiff Klein”) is, and was at relevant times,
23
       a shareholder of Beyond Meat. Plaintiff Klein still retains his Beyond Meat shares.
24
25 Plaintiff Klein will fairly and adequately represent the interests of the shareholders
26
       in enforcing the rights of the corporation.
27
       Nominal Defendant
28
                                                     3
     Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 4 of 31 Page ID #:4




 1           8.      Nominal Defendant Beyond Meat is a Delaware corporation, with
 2
       principal executive offices located at 119 Standard Street, El Segundo, CA 90245.
 3
       Director Defendants
 4
 5           9.      Defendant Ethan Brown (“Brown”) is the founder of the Company
 6
       and has served as the Company’s President and Chief Executive Officer (“CEO”)
 7
       since 2009.
 8
 9           10.     Defendant Seth Goldman (“Goldman”) has served as a Company
10
       director since February 2013 and is Chairman of the Board. He also served as
11
       Executive Chair of the Company from February 2013 until February 2020.
12
13           11.     Defendant Gregory Bohlen (“Bohlen”) served as a Company director
14
       from February 2013 until he resigned on October 23, 2019.
15
             12.     Defendant Diane Carhart (“Carhart”) has served as a Company
16
17 director since January 2016 and serves as a member of the Audit Committee.
18
             13.     Defendant Raymond J. Lane (“Lane”) has served as a Company
19
       director since February 2015 and serves as a member of the Compensation
20
21 Committee.
22
             14.     Defendant Bernhard van Lengerich (“van Lengerich”) has served as a
23
       Company director since November 2016.
24
25           15.     Defendant Ned Segal (“Segal”) has served as a Company director since
26
       November 2018 and serves as a member of the Audit Committee.
27
28
                                                4
     Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 5 of 31 Page ID #:5




 1             16.   Defendant Christopher Isaac Stone (“Stone”) has served as a
 2
       Company director since January 2012 and serves as the Chair of the Nominating and
 3
       Corporate Governance Committee.
 4
 5             17.   Defendant Donald Thompson (“Thompson”) has served as a Company
 6
       director since October 2015 and serves as the Chair of the Compensation
 7
       Committee.
 8
 9             18.   Defendant Kathy N. Waller (“Waller”) has served as a Company
10
       director since November 2018 and serves as the Chair of Audit Committee and as a
11
       member of the Nominating and Corporate Governance Committee.
12
13 Officer Defendant
14
               19.   Defendant Mark J. Nelson (“Nelson”) has served as Beyond Meat’s
15
       Chief Financial Officer (“CFO”) since May 2017 and as Treasurer since September
16
17 2018. Previously, he served as the Company’s Chief Operating Officer from May
18
       2017 through September 2018, and as Secretary from September 2018 through May
19
       2019.
20
21                                     BACKGROUND
22
               20.   The Company is a food company that provides plant-based meats,
23
       offering its products in the meat platforms of beef, pork, and poultry. The Company
24
25 sells its products to various customers in the retail and foodservice channels through
26
       brokers and distributors in the U.S. and internationally. Formerly known as Savage
27
28
                                               5
     Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 6 of 31 Page ID #:6




 1 River Inc., the Company was founded in 2009 and changed its name to Beyond
 2
       Meat, Inc. in September 2018.
 3
             21.   Don Lee is a maker of plant-based and meat proteins. In 2014, the
 4
 5 Company entered into an exclusive supply agreement with Don Lee to produce all of
 6
       its products, including the development and launch of its popular Beyond Burger.
 7
             22.   In early 2017, following the launch of the Beyond Burger, Beyond
 8
 9 Meat terminated its exclusive supply agreement with Don Lee and moved its
10
       production to other companies, including ProPortion.
11
             23.   In May 2017, Don Lee filed a complaint against the Company in the
12
13 Superior Court of the State of California for the County of Los Angeles asserting
14
       claims for breach of contract, misappropriation of trade secrets, and unfair
15
       competition, seeking monetary damages and declaratory and injunctive relief.
16
17           24.   Don Lee’s initial lawsuit spawned other related legal proceedings. In
18
       July 2017, the Company filed a cross-complaint against Don Lee, alleging that Don
19
       Lee had breached the Supply Agreement by failing to provide saleable products
20
21 engaged in unfair competition, and unlawfully converted Beyond Meat property.
22
             25.   In October 2018, Don Lee filed an amended complaint adding
23
       ProPortion, one of Beyond Meat’s new contract manufacturers, as a defendant,
24
25 asserting claims arising from ProPortion’s alleged use of Don Lee’s trade secrets
26
       and for replacing Don Lee as the Company’s co-manufacturer. ProPortion then filed
27
28
                                                6
     Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 7 of 31 Page ID #:7




 1 a cross-complaint against the Company, asserting claims of total and partial
 2
       equitable indemnity, contribution and repayment.
 3
             26.    On March 2019, Don Lee filed a second amended complaint, adding
 4
 5 claims of fraud and negligent misrepresentation against the Company. Don Lee
 6
       alleged that Don Lee found plastics, cardboard and a metal nozzle in ingredients that
 7
       the Company supplied and that a Company truck had arrived at a Don Lee
 8
 9 processing facility with a load contaminated with an unidentified white powder.
10
       Don Lee further alleged that Beyond Meat had provided an altered copy of a food-
11
       safety audit of its manufacturing facilities.
12
13           27.    In May 2019, with the Don Lee Litigation still ongoing, the Company
14
       conducted its initial public offering (“IPO”), issuing 11,068,750 shares of common
15
       stock priced at $25.00 per share.
16
17                     FALSE AND MISLEADING STATEMENTS
18
             28.    On May 2, 2019, the Company’s securities began trading on the
19
       NASDAQ following the Company’s Initial Public Offering (“IPO”).               In the
20
21 registration statement and prospectus issued in connection with the IPO (the
22
       “Offering Documents”), with respect to the Don Lee Litigation, the Company stated
23
       in relevant part:
24
25           [O]n May 25, 2017, following our termination of our supply agreement
             with Don Lee Farms, a co-manufacturer, Don Lee Farms filed a lawsuit
26
             against us in California state court claiming that we wrongfully
27           terminated the parties’ contract and that we misappropriated their trade
             secrets principally by sharing with subsequent co-manufacturers the
28
                                                   7
     Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 8 of 31 Page ID #:8




 1          processes for manufacturing our products—processes which they claim
            to have developed. On July 27, 2017 we filed a cross-complaint,
 2
            alleging that Don Lee Farms (1) breached the supply agreement,
 3          including by failing to provide saleable product, as certain of our
            products manufactured by Don Lee Farms were contaminated with
 4
            salmonella and other foreign objects, and that Don Lee Farms did not
 5          take appropriate actions to address these issues; (2) engaged in unfair
            competition in violation of California’s Unfair Competition Law; and
 6
            (3) unlawfully converted certain Beyond Meat property, including
 7          certain pieces of equipment. In October 2018, Don Lee Farms filed an
            amended complaint that added ProPortion Foods, LLC (one of Beyond
 8
            Meat’s current contract manufacturers) as a defendant, principally for
 9          claims arising from ProPortion’s alleged use of Don Lee Farms’ alleged
            trade secrets, and for replacing Don Lee Farms as Beyond Meat’s
10
            comanufacturer.
11
            ProPortion filed an answer denying all of Don Lee Farms’ claims and a
12
            cross-complaint against Beyond Meat asserting claims of total and
13          partial equitable indemnity, contribution, and repayment. On March 11,
            2019, Don Lee Farms filed a second amended complaint to add claims
14
            of fraud and negligent misrepresentation against us. Trial is currently
15          set for May 18, 2020. Don Lee Farms is seeking from us and
            ProPortion unspecified compensatory and punitive damages,
16
            declaratory and injunctive relief, including the prohibition of our use or
17          disclosure of the alleged trade secrets, and attorneys’ fees and costs. We
            are seeking from Don Lee Farms monetary damages, restitution of
18
            monies paid to Don Lee Farms, and attorneys’ fees and costs
19          ProPortion is seeking indemnity, contribution, or repayment from us of
            any or all damages that ProPortion may be found liable to Don Lee
20
            Farms, and attorney’s fees and costs. We believe we were justified in
21          terminating the supply agreement with Don Lee Farms, that we did
            not misappropriate their alleged trade secrets, that we are not liable
22
            for the fraud or negligent misrepresentation alleged in the proposed
23          second amended complaint, that Don Lee Farms is liable for the
            conduct alleged in our cross-complaint, and that we are not liable to
24
            ProPortion for any indemnity, contribution, or repayment, including
25          for any damages or attorney’s fees and costs.
26
            We intend to vigorously defend ourselves against the claims and
27          prosecute our own. However, we cannot assure you that Don Lee
            Farms or ProPortion will not prevail in all or some of their claims
28
                                                8
     Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 9 of 31 Page ID #:9




 1           against us, or that we will prevail in some or all of our claims against
             Don Lee Farms. For example, if Don Lee Farms succeeds in the
 2
             lawsuit, we could be required to pay damages, including but not limited
 3           to contract damages reasonably calculated at what we would have paid
             Don Lee Farms to produce our products through 2019, the end of the
 4
             contract term, and Don Lee Farms could also claim some ownership in
 5           the intellectual property associated with the production of certain of our
             products or in the products themselves, and thus claim a stake in the
 6
             value we have derived and will derive from the use of that intellectual
 7           property after we terminated our supply agreement with Don Lee
             Farms. As another example, we also could be required to pay attorney’s
 8
             fees and costs incurred by Don Lee Farms or ProPortion. [Emphasis
 9           added].
10
             29.   The statements in the Offering Documents cautioning investors that the
11
       Company “cannot assure” its investors as to the outcome of the Don Lee Litigation,
12
13 that the Company “could be required to pay damages,” and that Don Lee “could also
14
       claim some ownership in the intellectual property associated with the production of
15
       certain of our products or in the products themselves” were clearly generic
16
17 disclaimers that were not tailored to the Company’s actual known risks with respect
18
       to the Don Lee Litigation, given the Company’s knowledge of its own conduct with
19
       respect to the Supply Agreement and its collaboration with Don Lee.
20
21           30.   On June 12, 2019, Defendants caused the Company to file its quarterly
22
       report on Form 10-Q with the SEC for the quarter ended March 30, 2019 (the “Q1
23
       2019 10-Q”). With respect to the Don Lee Litigation, the Q1 2019 10-Q echoed the
24
25 statements in the Company’s Offering Documents:
26
             On May 25, 2017, Don Lee Farms, a division of Goodman Food
27           Products, Inc., filed a complaint against us in the Superior Court of the
             State of California for the County of Los Angeles asserting claims for
28
                                                 9
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 10 of 31 Page ID #:10




 1        breach of contract, misappropriation of trade secrets, unfair competition
          under the California Business and Professions Code, money owed and
 2
          due, declaratory relief and injunctive relief, each arising out of our
 3        decision to terminate an exclusive supply agreement between us and
          Don Lee Farms. We deny all of these claims and filed counterclaims on
 4
          July 27, 2017, alleging breach of contract, unfair competition under the
 5        California Business and Professions Code and conversion. In October
          2018, Don Lee Farms filed an amended complaint that added
 6
          ProPortion Foods, LLC (one of Beyond Meat’s current contract
 7        manufacturers) as a defendant, principally for claims arising from
          ProPortion’s alleged use of Don Lee Farms’ alleged trade secrets, and
 8
          for replacing Don Lee Farms as Beyond Meat’s co-manufacturer.
 9        ProPortion filed an answer denying all of Don Lee Farms’ claims and a
          cross-complaint against Beyond Meat asserting claims of total and
10
          partial equitable indemnity, contribution, and repayment. On March 11,
11        2019, Don Lee Farms filed a second amended complaint to add claims
          of fraud and negligent misrepresentation against us. On May 30, 2019,
12
          the judge denied our motion to dismiss the fraud and negligent
13        misrepresentation claims, allowing the claims to proceed. Trial is
          currently set for May 18, 2020.
14
15        Don Lee Farms is seeking from Beyond Meat and ProPortion
          unspecified compensatory and punitive damages, declaratory and
16
          injunctive relief, including the prohibition of Beyond Meat’s use or
17        disclosure of the alleged trade secrets, and attorneys’ fees and costs. We
          are seeking from Don Lee Farms monetary damages, restitution of
18
          monies paid to Don Lee Farms, and attorney’s fees and costs.
19        ProPortion is seeking indemnity, contribution, or repayment from us of
          any or all damages that ProPortion may be found liable to Don Lee
20
          Farms, and attorney’s fees and costs.
21
          We believe we were justified in terminating the supply agreement with
22
          Don Lee Farms, that we did not misappropriate their alleged trade
23        secrets, that we are not liable for the fraud or negligent
          misrepresentation alleged in the proposed second amended complaint,
24
          that Don Lee Farms is liable for the conduct alleged in our cross-
25        complaint, and that we are not liable to ProPortion for any indemnity,
          contribution, or repayment, including for any damages or attorney’s
26
          fees and costs. We are currently in the process of litigating this matter
27        and intend to vigorously defend ourselves against the claims. We
          cannot assure you that Don Lee Farms or ProPortion will not prevail in
28
                                             10
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 11 of 31 Page ID #:11




 1         all or some of their claims against us, or that we will prevail in some or
           all of our claims against Don Lee Farms. For example, if Don Lee
 2
           Farms succeeds in the lawsuit, we could be required to pay damages,
 3         including but not limited to contract damages reasonably calculated at
           what we would have paid Don Lee Farms to produce our products
 4
           through 2019, the end of the contract term, and Don Lee Farms could
 5         also claim some ownership in the intellectual property associated with
           the production of certain of our products or in the products themselves,
 6
           and thus claim a stake in the value we have derived and will derive
 7         from the use of that intellectual property after we terminated our supply
           agreement with Don Lee Farms. Based on our current knowledge, we
 8
           have determined that the amount of any material loss or range of any
 9         losses that is reasonably possible to result from this lawsuit is not
           estimable. [Emphasis added].
10
11         31.   The Q1 2019 10-Q likewise reiterated the generic disclaimers that were
12
     not tailored to the Company’s actual known risks with respect to the Don Lee
13
     Litigation, given the Company’s knowledge of its own conduct with respect to the
14
15 Supply Agreement and its collaboration with Don Lee.
16
           32.   On July 29, 2019, Defendants caused the Company to file its quarterly
17
     report on Form 10-Q with the SEC for the quarter ended June 29, 2019 (the “Q2
18
19 2019 10-Q”). With respect to the Don Lee Litigation, the Q2 2019 10-Q echoed the
20
     statements in the Company’s Offering Documents and in the Q1 2019 10-Q:
21
           On May 25, 2017, Don Lee Farms, a division of Goodman Food
22
           Products, Inc., filed a complaint against us in the Superior Court of the
23         State of California for the County of Los Angeles asserting claims for
           breach of contract, misappropriation of trade secrets, unfair competition
24
           under the California Business and Professions Code, money owed and
25         due, declaratory relief and injunctive relief, each arising out of our
           decision to terminate an exclusive supply agreement between us and
26
           Don Lee Farms. We deny all of these claims and filed counterclaims on
27         July 27, 2017, alleging breach of contract, unfair competition under the
           California Business and Professions Code and conversion. In October
28
                                              11
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 12 of 31 Page ID #:12




 1        2018, Don Lee Farms filed an amended complaint that added
          ProPortion Foods, LLC (one of Beyond Meat’s current contract
 2
          manufacturers) as a defendant, principally for claims arising from
 3        ProPortion’s alleged use of Don Lee Farms’ alleged trade secrets, and
          for replacing Don Lee Farms as Beyond Meat’s co-manufacturer.
 4
          ProPortion filed an answer denying all of Don Lee Farms’ claims and a
 5        cross-complaint against Beyond Meat asserting claims of total and
          partial equitable indemnity, contribution, and repayment. On March 11,
 6
          2019, Don Lee Farms filed a second amended complaint to add claims
 7        of fraud and negligent misrepresentation against us. On May 30, 2019,
          the judge denied our motion to dismiss the fraud and negligent
 8
          misrepresentation claims, allowing the claims to proceed. On June 19,
 9        2019, we filed an answer denying Don Lee Farms' claims. Trial is
          currently set for May 18, 2020.
10
11        Don Lee Farms is seeking from Beyond Meat and ProPortion
          unspecified compensatory and punitive damages, declaratory and
12
          injunctive relief, including the prohibition of Beyond Meat’s use or
13        disclosure of the alleged trade secrets, and attorneys’ fees and costs. We
          are seeking from Don Lee Farms monetary damages, restitution of
14
          monies paid to Don Lee Farms, and attorney’s fees and costs.
15        ProPortion is seeking indemnity, contribution, or repayment from us of
          any or all damages that ProPortion may be found liable to Don Lee
16
          Farms, and attorney’s fees and costs.
17
          We believe we were justified in terminating the supply agreement with
18
          Don Lee Farms, that we did not misappropriate their alleged trade
19        secrets, that we are not liable for the fraud or negligent
          misrepresentation alleged in the proposed second amended complaint,
20
          that Don Lee Farms is liable for the conduct alleged in our cross-
21        complaint, and that we are not liable to ProPortion for any indemnity,
          contribution, or repayment, including for any damages or attorney’s
22
          fees and costs. We are currently in the process of litigating this matter
23        and intend to vigorously defend ourselves against the claims. We
          cannot assure you that Don Lee Farms or ProPortion will not prevail in
24
          all or some of their claims against us, or that we will prevail in some or
25        all of our claims against Don Lee Farms. For example, if Don Lee
          Farms succeeds in the lawsuit, we could be required to pay damages,
26
          including but not limited to contract damages reasonably calculated at
27        what we would have paid Don Lee Farms to produce our products
          through 2019, the end of the contract term, and Don Lee Farms could
28
                                             12
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 13 of 31 Page ID #:13




 1         also claim some ownership in the intellectual property associated with
           the production of certain of our products or in the products themselves,
 2
           and thus claim a stake in the value we have derived and will derive
 3         from the use of that intellectual property after we terminated our supply
           agreement with Don Lee Farms. Based on our current knowledge, we
 4
           have determined that the amount of any material loss or range of any
 5         losses that is reasonably possible to result from this lawsuit is not
           estimable. [Emphasis added].
 6
 7         33.    Like the Q1 2019 10-Q, the Q2 2019 10-Q likewise reiterated the
 8
     generic disclaimers that were not tailored to the Company’s actual known risks with
 9
     respect to the Don Lee Litigation, given the Company’s knowledge of its own
10
11 conduct with respect to the Supply Agreement and its collaboration with Don Lee.
12
           34.    On November 12, 2019, Defendants caused the Company to file its
13
     quarterly report on Form 10-Q with the SEC for the quarter ended September 28,
14
15 2019 (the “Q3 2019 10-Q”). With respect to the Don Lee Litigation, the Q3 2019
16
     10-Q echoed the statements in the Company’s Offering Documents and prior
17
     quarterly filings:
18
19         On May 25, 2017, Don Lee Farms, a division of Goodman Food
           Products, Inc., filed a complaint against us in the Superior Court of the
20
           State of California for the County of Los Angeles asserting claims for
21         breach of contract, misappropriation of trade secrets, unfair competition
           under the California Business and Professions Code, money owed and
22
           due, declaratory relief and injunctive relief, each arising out of our
23         decision to terminate an exclusive supply agreement between us and
           Don Lee Farms. We deny all of these claims and filed counterclaims on
24
           July 27, 2017, alleging breach of contract, unfair competition under the
25         California Business and Professions Code and conversion. In October
           2018, Don Lee Farms filed an amended complaint that added
26
           ProPortion Foods, LLC (one of Beyond Meat’s current contract
27         manufacturers) as a defendant, principally for claims arising from
           ProPortion’s alleged use of Don Lee Farms’ alleged trade secrets, and
28
                                              13
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 14 of 31 Page ID #:14




 1        for replacing Don Lee Farms as Beyond Meat’s co-manufacturer.
          ProPortion filed an answer denying all of Don Lee Farms’ claims and a
 2
          cross-complaint against Beyond Meat asserting claims of total and
 3        partial equitable indemnity, contribution, and repayment. On March 11,
          2019, Don Lee Farms filed a second amended complaint to add claims
 4
          of fraud and negligent misrepresentation against us. On May 30, 2019,
 5        the judge denied our motion to dismiss the fraud and negligent
          misrepresentation claims, allowing the claims to proceed. On June 19,
 6
          2019, we filed an answer denying Don Lee Farms' claims. Trial is
 7        currently set for May 18, 2020.
 8
          Don Lee Farms is seeking from Beyond Meat and ProPortion
 9        unspecified compensatory and punitive damages, declaratory and
          injunctive relief, including the prohibition of Beyond Meat’s use or
10
          disclosure of the alleged trade secrets, and attorneys’ fees and costs. We
11        are seeking from Don Lee Farms monetary damages, restitution of
          monies paid to Don Lee Farms, and attorney’s fees and costs.
12
          ProPortion is seeking indemnity, contribution, or repayment from us of
13        any or all damages that ProPortion may be found liable to Don Lee
          Farms, and attorney’s fees and costs.
14
15        We believe we were justified in terminating the supply agreement with
          Don Lee Farms, that we did not misappropriate their alleged trade
16
          secrets, that we are not liable for the fraud or negligent
17        misrepresentation alleged in the proposed second amended complaint,
          that Don Lee Farms is liable for the conduct alleged in our cross-
18
          complaint, and that we are not liable to ProPortion for any indemnity,
19        contribution, or repayment, including for any damages or attorney’s
          fees and costs. We are currently in the process of litigating this matter
20
          and intend to vigorously defend ourselves against the claims. We
21        cannot assure you that Don Lee Farms or ProPortion will not prevail in
          all or some of their claims against us, or that we will prevail in some or
22
          all of our claims against Don Lee Farms. For example, if Don Lee
23        Farms succeeds in the lawsuit, we could be required to pay damages,
          including but not limited to contract damages reasonably calculated at
24
          what we would have paid Don Lee Farms to produce our products
25        through 2019, the end of the contract term, and Don Lee Farms could
          also claim some ownership in the intellectual property associated with
26
          the production of certain of our products or in the products themselves,
27        and thus claim a stake in the value we have derived and will derive
          from the use of that intellectual property after we terminated our supply
28
                                             14
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 15 of 31 Page ID #:15




 1         agreement with Don Lee Farms. Based on our current knowledge, we
           have determined that the amount of any material loss or range of any
 2
           losses that is reasonably possible to result from this lawsuit is not
 3         estimable. [Emphasis added].
 4
           35.    Like the Company’s previous two quarterly filings, the Q3 2019 10-Q
 5
     likewise reiterated merely generic disclaimers that were not tailored to Beyond
 6
 7 Meat’s actual known risks with respect to the Don Lee Litigation, given the
 8
     Company’s knowledge of its own conduct with respect to the Supply Agreement and
 9
     its collaboration with Don Lee.
10
11         36.    The statements referenced above were materially false and misleading
12
     because Defendants made false and/or misleading statements, as well as failed to
13
     disclose material adverse facts about the Company’s business, operational and
14
15 compliance policies. That is, Defendants made false and/or misleading statements
16
     and/or failed to disclose that: (i) the Company’s termination of its supply agreement
17
     with Don Lee constituted a breach of that agreement, thus exposing the Company to
18
19 foreseeable legal liability and reputational harm; (ii) the Company and certain of its
20
     employees had doctored and omitted material information from a food safety
21
     consultant’s report, which the Company represented as accurate to Don Lee; and (iii)
22
23 as a result, the Company’s public statements were materially false and misleading at
24
     all relevant times.
25
                           THE TRUTH BEGINS TO EMERGE
26
27
28
                                              15
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 16 of 31 Page ID #:16




 1         37.    On January 27, 2020, Don Lee issued a press release entitled “Judge
 2
     Rules Don Lee Farms Likely to Obtain a Judgment. Beyond Meat’s CFO and
 3
     Others Named Individually for Fraud.” The press release stated, in part, that “[a]
 4
 5 judge has ruled Don Lee Farms proved the probable validity of its claim that Beyond
 6
     Meat breached its manufacturing agreement with Don Lee Farms” and that “[i]n a
 7
     separate motion before a different Judge, the Court granted Don Lee Farms’ request
 8
 9 to name Beyond Meat Chief Financial Officer Mark Nelson, Senior Quality
10
     Assurance Manager Jessica Quetsch and Director of Operations Anthony Miller in
11
     its fraud claims which allege they intentionally doctored and omitted material
12
13 information from a food safety consultant’s report, and then delivered that doctored
14
     report to Don Lee Farms and affirmatively represented that it was the complete
15
     opinion of the consultant.”
16
17         38.    On this news, Beyond Meat’s stock price fell $4.63 per share, or 3.71%,
18
     to close at $120.12 per share on January 28, 2020.
19
                 DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS
20
21         39.    Plaintiffs bring this action derivatively in the right and for the benefit of
22
     the Company to redress injuries suffered and to be suffered as a direct and proximate
23
     result of the breaches of fiduciary duties and gross mismanagement by Defendants.
24
25         40.    Plaintiffs will adequately and fairly represent the interests of the
26
     Company and its shareholders in enforcing and prosecuting its rights and has
27
     retained counsel competent and experienced in derivative litigation.
28
                                                16
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 17 of 31 Page ID #:17




 1         41.     Plaintiffs are current owners of Beyond Meat stock and have
 2
     continuously been an owner of Beyond Meat stock during all times relevant to
 3
     Defendants’ illegal and wrongful course of conduct alleged herein.       Plaintiffs
 4
 5 understand their obligation to hold stock throughout the duration of this action and
 6
     are prepared to do so.
 7
           42.     During wrongful course of conduct at the Company, the Board
 8
 9 consisted of the Director Defendants. Because of the facts set forth throughout this
10
     Complaint, demand on the Board to institute this action is not necessary because
11
     such a demand would have been a futile and useless act.
12
13         43.     The Company’s Board is currently comprised of nine (9) members --
14
     Brown, Goldman, Carhart, Lane, van Lengerich, Segal, Stone, Thompson, and
15
     Waller      Thus, Plaintiffs are required to show that a majority of the Demand
16
17 Defendants cannot exercise independent objective judgment about whether to bring
18
     this action or whether to vigorously prosecute this action.
19
           44.     Defendants face a substantial likelihood of liability in this action
20
21 because they caused the Company to issue false and misleading statements
22
     concerning its future prospects. Because of their advisory, executive, managerial,
23
     and directorial positions with the Company, each of the Defendants had knowledge
24
25 of material non-public information regarding the Company and was directly
26
     involved in the operations of the Company at the highest levels.
27
28
                                               17
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 18 of 31 Page ID #:18




 1         45.      Defendants either knew or should have known of the false and
 2
     misleading statements that were issued on the Company’s behalf and took no steps
 3
     in a good faith effort to prevent or remedy that situation.
 4
 5         46.      Defendants (or at the very least a majority of them) cannot exercise
 6
     independent objective judgment about whether to bring this action or whether to
 7
     vigorously prosecute this action.     For the reasons that follow, and for reasons
 8
 9 detailed elsewhere in this complaint, Plaintiffs have not made (and should be
10
     excused from making) a pre-filing demand on the Board to initiate this action
11
     because making a demand would be a futile and useless act.
12
13         47.      Defendants approved and/or permitted the wrongs alleged herein to
14
     have occurred and participated in efforts to conceal or disguise those wrongs from
15
     the Company’s stockholders or recklessly and/or with gross negligence disregarded
16
17 the wrongs complained of herein, and are therefore not disinterested parties.
18
           48.      Defendants authorized and/or permitted the false statements to be
19
     disseminated directly to the public and made available and distributed to
20
21 shareholders, authorized and/or permitted the issuance of various false and
22
     misleading statements, and are principal beneficiaries of the wrongdoing alleged
23
     herein, and thus, could not fairly and fully prosecute such a suit even if they
24
25 instituted it.
26
           49.      Because of their participation in the gross dereliction of fiduciary
27
     duties, and breaches of the duties of due care, good faith, and loyalty, Defendants are
28
                                                18
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 19 of 31 Page ID #:19




 1 unable to comply with their fiduciary duties and prosecute this action. Each of them
 2
     is in a position of irreconcilable conflict of interest in terms of the prosecution of this
 3
     action and defending themselves in the securities fraud class action lawsuit brought
 4
 5 under the Securities Exchange Act of 1934.
 6
           50.    Additionally, each of the Defendants received payments, benefits, stock
 7
     options, and other emoluments by virtue of their membership on the Board and their
 8
 9 control of the Company.
10
                          THE DIRECTOR DEFENDANTS ARE
11                      NOT INDEPENDENT OR DISINTERESTED
12
     Defendant Brown
13
           51.    Defendant Brown is not disinterested for purposes of demand futility
14
15 because his principal occupation is President and CEO of the Company.                   The
16
     Company provides Defendant Brown with his principal occupation, and he receives
17
     handsome compensation, including $967,994 during fiscal year 2018.
18
19         52.    Defendant Brown was ultimately responsible for all of the false and
20
     misleading statements and omissions that were made, including those contained in
21
     the Offering Documents, which he signed, and in the 1Q19 10-Q, 2Q19 10-Q, and
22
23 3Q19 10-Q.
24
           53.    Defendant Brown is also incapable of considering a demand to
25
     commence and vigorously prosecute this action because he faces additional
26
27 substantial likelihood of liability as he is a named defendant in the securities class
28
                                                 19
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 20 of 31 Page ID #:20




 1 action entitled Tran v. Beyond Meat, Inc., et al., Case 2:20-cv-00963 (C.D. Cal.)
 2
     (“Securities Class Action”).
 3
     Defendant Goldman
 4
 5         54.   Defendant Goldman was on the Company’s Board at the time the
 6
     Company terminated the Supply Agreement, and thus was aware prior to the IPO
 7
     that such termination would expose the Company to liability in the future.
 8
 9 Additionally, Defendant Goldman signed, and thus personally made, the false and
10
     misleading statements in the Offering Documents.
11
     Defendant Carhart
12
13         55.   Defendant Carhart has served as a Company director since January
14
     2016 and serves as a member of the Audit Committee.
15
           56.   As a trusted Company director, she conducted little, if any, oversight of
16
17 the Company’s engagement in the scheme to make false and misleading statements,
18
     consciously disregarded her duties to monitor such controls over reporting and
19
     engagement in the scheme, and consciously disregarded her duties to protect
20
21 corporate assets.
22
           57.   Defendant Carhart was on the Company’s Board at the time the
23
     Company terminated the Supply Agreement, and thus was aware prior to the IPO
24
25 that such termination would expose the Company to liability in the future. Defendant
26
     Carhart also signed, and thus personally made the false and misleading statements in
27
     the Offering Documents.
28
                                             20
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 21 of 31 Page ID #:21




 1         58.    Defendant Carhart’s stock sales before the fraud was exposed, which
 2
     yielded approximately $6.72 million in proceeds, also demonstrate her motive in
 3
     facilitating and participating in the scheme.
 4
 5 Defendant Lane
 6
           59.    Defendant Lane has served as a Company director since February 2015
 7
     and serves as a member of the Compensation Committee.
 8
 9         60.    Defendant Lane was on the Company’s Board at the time the Company
10
     terminated the Supply Agreement, and thus was aware prior to the IPO that such
11
     termination would expose the Company to liability in the future. Defendant Lane
12
13 also signed, and thus personally made the false and misleading statements in the
14
     Offering Documents.
15
     Defendant van Lengerich
16
17         61.    Defendant van Lengerich has served as a Company director since
18
     November 2016.
19
           62.    Defendant van Lengerich was on the Company’s Board at the time the
20
21 Company terminated the Supply Agreement, and thus was aware prior to the IPO
22
     that such termination would expose the Company to liability in the future.
23
           63.    Defendant van Lengerich also signed, and thus personally made the
24
25 false and misleading statements in the Offering Documents.
26
27
28
                                               21
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 22 of 31 Page ID #:22




 1         64.    Defendant van Lengerich’s insider sale before the scheme was exposed,
 2
     which yielded approximately $11 million in proceeds, demonstrate his motive in
 3
     facilitating and participating in the fraud.
 4
 5 Defendant Segal
 6
           65.    Defendant Segal has served as a Company director since November
 7
     2018 and serves as a member of the Audit Committee.
 8
 9         66.    Defendant Segal also signed, and thus personally made the false and
10
     misleading statements in the Offering Documents.
11
     Defendant Stone
12
13         67.    Defendant Stone has served as a Company director since January 2012
14
     and serves as the Chair of the Nominating and Corporate Governance Committee.
15
           68.    Defendant Stone was on the Company’s Board at the time the Company
16
17 terminated the Supply Agreement, and thus was aware prior to the IPO that such
18
     termination would expose the Company to liability in the future.
19
           69.    Defendant Stone also signed, and thus personally made the false and
20
21 misleading statements in the Offering Documents.
22
           70.    Defendant Stone’s insider sales before the scheme was exposed, which
23
     yielded approximately $9.86 million in proceeds, demonstrate his motive in
24
25 facilitating and participating in the fraud.
26
     Defendant Thompson
27
28
                                                    22
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 23 of 31 Page ID #:23




 1         71.   Defendant Thompson has served as a Company director since October
 2
     2015 and serves as the Chair of the Compensation Committee.
 3
           72.   Defendant Thompson was on the Company’s Board at the time the
 4
 5 Company terminated the Supply Agreement, and thus was aware prior to the IPO
 6
     that such termination would expose the Company to liability in the future.
 7
           73.   Defendant Thompson also signed, and thus personally made the false
 8
 9 and misleading statements in the Offering Documents.
10
     Defendant Waller
11
           74.   Defendant Waller has served as a Company director since November
12
13 2018 and serves as the Chair of Audit Committee and as a member of the
14
     Nominating and Corporate Governance Committee.
15
           75.   Defendant Waller also signed, and thus personally made the false and
16
17 misleading statements in the Offering Documents.
18
     Directors Longstanding Business and Personal Relationships
19
           76.   Defendant Stone is the co-founder and creative director of Twitter, Inc.,
20
21 where Defendant Segal has served as CFO since 2017.
22
     Defendants Carhart, Segal, and Waller
23
           77.   Defendants Carhart, Segal, and Waller (the “Audit Committee
24
25 Defendants”) served on the Company’s Audit Committee during the Relevant
26
     Period.
27
28
                                              23
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 24 of 31 Page ID #:24




 1         78.    The Audit Committee Defendants failed to ensure the integrity of the
 2
     Company’s financial statements and internal controls, as they are charged to do
 3
     under the Audit Committee Charter, allowing the Company to file false and
 4
 5 misleading financial statements with the SEC. Thus, the Audit Committee
 6
     Defendants breached their fiduciary duties, are not disinterested, and demand is
 7
     excused as to them.
 8
 9                              FIRST CAUSE OF ACTION
10
                    Against Defendants for Breach of Fiduciary Duties
11
           79.    Plaintiffs incorporate by reference and re-allege each and every
12
13 allegation contained above, as though fully set forth herein.
14
           80.    Defendants owe the Company fiduciary obligations. By reason of their
15
     fiduciary relationships, Defendants owed and owe the Company the highest
16
17 obligation of good faith, fair dealing, loyalty, and due care.
18
           81.    Defendants violated and breached their fiduciary duties of care, loyalty,
19
     reasonable inquiry, and good faith.
20
21         82.    Defendants recklessly made and/or caused the Company to make false
22
     and misleading statements and omissions of material fact that failed to disclose that:
23
     (1) the Company’s termination of the Supply Agreement had constituted a breach of
24
25 the agreement, and would foreseeably expose the Company to legal liability, costs,
26
     and damage to the Company’s reputation; (2) the Company falsely represented the
27
     accuracy of a food safety consultant’s report provided to Don Lee, which certain
28
                                              24
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 25 of 31 Page ID #:25




 1 Company employees had doctored to, among other things, exclude pertinent safety
 2
     information; and (3) Beyond Meat failed to maintain internal controls. As a result of
 3
     the foregoing, Beyond Meat’s public statements were materially false and
 4
 5 misleading at all relevant times.
 6
           83.    Defendants had actual or constructive knowledge that the Company
 7
     issued materially false and misleading statements, and they failed to correct the
 8
 9 Company’s public statements.            Defendants had actual knowledge of the
10
     misrepresentations and omissions of material facts set forth herein, or acted with
11
     reckless disregard for the truth, in that they failed to ascertain and to disclose such
12
13 facts, even though such facts were available to them.                    Such material
14
     misrepresentations and omissions were committed knowingly or recklessly and for
15
     the purpose and effect of artificially inflating the price of the Company’s securities
16
17 and disguising insider sales.
18
           84.    As a direct and proximate result of Defendants’ failure to perform their
19
     fiduciary obligations, the Company has sustained significant damages. As a result
20
21 of the misconduct alleged herein, Defendants are liable to the Company.
22
           85.    As a direct and proximate result of Defendants’ breach of their
23
     fiduciary duties, the Company has suffered damage, not only monetarily, but also to
24
25 its corporate image and goodwill. Such damage includes, among other things, costs
26
     associated with defending securities lawsuits, severe damage to the share price of the
27
28
                                               25
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 26 of 31 Page ID #:26




 1 Company, resulting in an increased cost of capital, the waste of corporate assets, and
 2
     reputational harm.
 3
                               SECOND CAUSE OF ACTION
 4
                          Against Defendants for Unjust Enrichment
 5
           86.     Plaintiffs incorporate by reference and re-allege each and every
 6
 7 allegation set forth above, as though fully set forth herein
 8
           87.     By their wrongful acts and the omissions of material fact that they
 9
     caused to be made, Defendants were unjustly enriched at the expense of, and to the
10
11 detriment of, the Company.
12
           88.     During the Relevant Period, Defendants either received bonuses, stock
13
     options, or similar compensation from the Company that was tied to the financial
14
15 performance or artificially inflated valuation of the Company or received
16
     compensation that was unjust in light of Defendants’ bad faith conduct.
17
           89.     Plaintiffs, as shareholders and representatives of the Company, seek
18
19 restitution from Defendants and seek an order from this Court disgorging all profits,
20
     benefits, and other compensation, including any performance-based or valuation-
21
     based compensation, obtained by Defendants due to their wrongful conduct and
22
23 breach of their fiduciary duties.
24
                                       THIRD CLAIM
25               Against Individual Defendants for Waste of Corporate Assets
26
           90.     Plaintiffs incorporate by reference and re-allege each and every
27
     allegation set forth above, as though fully set forth herein.
28
                                                26
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 27 of 31 Page ID #:27




 1         91.    As a further result of the foregoing, the Company will incur many
 2
     millions of dollars of legal liability and/or costs to defend unlawful actions (such as
 3
     the Securities Class Action and the Don Lee Litigation), to engage in internal
 4
 5 investigations, and to lose financing from investors and business from future
 6
     customers who no longer trust the Company and its products.
 7
           92.    As a result of the waste of corporate assets, Defendants are each liable
 8
 9 to the Company.
10
           93.    Plaintiffs, on behalf of Beyond Meat, have no adequate remedy at law.
11
                                      FOURTH CLAIM
12
                 Against Defendants Brown and Nelson for Contribution
13
                   Under Sections 10(b) and 21D of the Exchange Act
14
           94.    Plaintiffs incorporate by reference and re-allege each and every
15
16 allegation set forth above, as though fully set forth herein.
17
           95.    The Company and Defendants Brown and Nelson are named as
18
     defendants in the Securities Class Action. If and when the Company is found liable
19
20 in the Securities Class Action for these violations of the federal securities laws, the
21
     Company’s liability will be in whole or in part due to Defendants Brown and
22
     Nelson’s willful and/or reckless violations of their obligations as officers and/or
23
24 directors of the Company.
25
           96.    Because of their positions of control and authority as officers and/or
26
     directors of the Company, Defendants Brown and Nelson were able to and did,
27
28 directly and/or indirectly, exercise control over the business and corporate affairs of
                                               27
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 28 of 31 Page ID #:28




 1 the Company, including the wrongful acts complained of herein and in the Securities
 2
     Class Action.
 3
           97.    Therefore, Defendants Brown and Nelson are liable under 15 U.S.C. §
 4
 5 78j(b), which creates a private right of action for contribution, and Section 21D of
 6
     the Exchange Act, 15 U.S.C. § 78u-4(f).
 7
           98.    As such, the Company is entitled to receive all appropriate contribution
 8
 9 or indemnification from Defendants Brown and Nelson.
10
                                 REQUEST FOR RELIEF
11
           WHEREFORE, Plaintiffs demand judgment as follows:
12
13         A.     Determining that this action is a proper derivative action maintainable
14
     under law, and that demand is excused;
15
           B.     Awarding, against all Defendants and in favor of the Company, the
16
17 damages sustained by the Company as a result of Defendants’ breaches of their
18
     fiduciary duties;
19
           C.     Directing the Company to take all necessary actions to reform and
20
21 improve its corporate governance and internal procedures, to comply with the
22
     Company’s existing governance obligations and all applicable laws and to protect
23
     the Company and its investors from a recurrence of the damaging events described
24
25 herein;
26
27
28
                                               28
 Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 29 of 31 Page ID #:29




 1         D.    Awarding to Plaintiffs the costs and disbursements of the action,
 2
     including reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and
 3
     expenses; and
 4
 5         E.    Granting such other and further relief as the Court deems just and
 6
     proper.
 7
                                       JURY DEMAND
 8
 9         Plaintiffs demand a trial by jury.
10
11
     Dated: March 18, 2020
12
13
                                            TOSTRUD LAW GROUP, P.C.
14
15                                          By: /s/ Jon A. Tostrud
                                                JON A. TOSTRUD
16                                          1925 Century Park East
                                            Suite 2100
17                                          Los Angeles, CA 90067
                                            Tel: (310) 278-2600
18                                          Fax: (310) 278-2640
                                            Email: jtostrud@tostrudlaw.com
19
                                            GAINEY McKENNA & EGLESTON
20                                          THOMAS J. MCKENNA
                                            501 Fifth Avenue South, 19th Floor
21                                          New York, NY 10016
                                            Tel: (212) 983-1300
22                                          Fax: (212) 983-0383
                                            Email: tjmckenna@gme-law.com
23
                                            Counsel for Plaintiffs
24
25
26
27
28
                                                29
Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 30 of 31 Page ID #:30
Case 2:20-cv-02574 Document 1 Filed 03/18/20 Page 31 of 31 Page ID #:31
